DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 12/1/2021 that has been entered, wherein claims 1-11 are pending.
Claim Objections
Claims 5, 3 and 11 objected to because of the following informalities:  
Claims 5 and 11 should have “a” before “shallow trench isolation” in line 1. 
Claim 3 should have “structure” after “the second fin” in line 1.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Is SiGe 40% part of the claimed invention? For the purposes of examination, (e.g., SiGe 40%) will be understood as not part of the claimed invention.

Further, Claim 3 recites the limitation “an initial atomic percentage of Ge” in line 2. It is unclear what the initial is in reference too? Does atomic percentage of Ge change over time or distance? For the purpose of examination, “an initial atomic percentage of Ge” will be understood as the current concentration. 

Claims 4-7 depend on claim 3 and inherit its deficiencies.

Claim 6 recites the limitations of  "a first bottom source/drain region” , “the first device region”, “a second bottom source/drain region” and “the second device region" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Are "a first bottom source/drain region” and “a second bottom source/drain region” the same or different then "a first bottom source/drain region” and  “a second bottom source/drain region” of claim 1 from which this claim depends? Similarly, are “the first device region” and “the second device region” the same or different then the “first region” and “second region” of claim 1, from which this claim depends? For the purpose of examination, "a first bottom source/drain region” , “the first device region”, “a second bottom source/drain region” and “the second device region" will be interpreted as  "the first bottom source/drain region” , “the first region”, “the second bottom source/drain region” and “the second region", respectively.

Claim 7 depends on claim 6 and inherits its deficiencies.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6-7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 6, which is dependent on claim 1, repeats the claim 1 limitation of “a first bottom source/drain region within the first device region, and a second bottom source/drain region within the second device region”. 

Claim 7 depends on claim 6 and inherits its deficiencies.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-11 and are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9,773,708 B1) in view Forbes et al. (US 2004/0161886 A1) herein Forbes ‘86.
Regarding claim 1, Zhang teaches a semiconductor device including vertical transport fin field-effect transistors (VTFETs)(Fig. 13), comprising: 
a substrate(202); 
a first VTFET(nFET, col. 5, lines 48-65) formed on the substrate(202) in a first region(region of nFET, col. 5, lines 48-65), the first VTFET(nFET, col. 5, lines 48-65) including a first bottom source/drain region(210 of nFET, col. 4, lines 6-35) and a first fin structure(208 of pFET, col. 4, lines 6-35); and 
a second VTFET(pFET, col. 5, lines 48-65) formed on the substrate(202) in a second region(region of pFET, col. 5, lines 48-65), the second VTFET(pFET, col. 5, lines 48-65) including a second bottom source/drain region(210 of pFET, col. 4, lines 6-35) and a second fin structure(208 of pFET, col. 4, lines 6-35); 
wherein the first and second fin structures(208, col. 4, lines 6-35) include Ge(col. 4, lines 6-35) having a hexagonal [cross-section] structure(col. 4, lines 6-35).

Zhang is silent in regards to wherein the first and second fin structures(208, col. 4, lines 6-35) include crystalline Ge(col. 4, lines 6-35) and current is configured to flow vertically along a (111) orientation of the crystalline Ge.

Forbes 86’ teaches a semiconductor device(Fig. 4B) wherein the first and second fin structures(fins of nFet and pFet, ¶0028, ¶0013) include crystalline material(¶0028, ¶0013) and current is configured to flow vertically along a (111) orientation(Fig. 4B) of the crystalline material(¶0028, ¶0013). Modifying, the first and second fins of Zhang with the teachings of Forbes ’86 would result in the first and second fin structures include crystalline Ge and current is configured to flow vertically along a (111) orientation of the crystalline Ge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, so that the first and second fin structures include crystalline Ge and current is configured to flow vertically along a (111) orientation of the crystalline Ge, as taught by Forbes ’86, in order increase the hole mobility to make it more likely the that both NMOS and PMOS are velocity saturated resulting in better transistor function(¶0013).

Regarding claim 2, Zhang teaches the semiconductor device of claim 1, wherein the substrate(202) is a silicon (Si) substrate(202).

Zhang is silent in regards to the substrate(202) having a (110) orientation.

Forbes 86’ teaches a semiconductor device(Fig. 4B) wherein the substrate(202) has a (110) orientation(Fig. 4B, ¶0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, so that the substrate has a (110) orientation, as taught by Forbes ’86, in order to have transistors with substantially matching switching and current characteristics(¶0028).

Regarding claim 8, Zhang teaches the semiconductor device including vertical transport fin field-effect transistors (VTFETs)(Fig. 13), comprising: 
a substrate(202); 
a first VTFET(nFET, col. 5, lines 48-65) formed on the substrate(202) in a first region(region of nFET, col. 5, lines 48-65), the first VTFET(nFET, col. 5, lines 48-65) including a first bottom source/drain region(210 of nFET, col. 4, lines 6-35) and a first fin structure(208 of pFET, col. 4, lines 6-35); and 
a second VTFET(pFET, col. 5, lines 48-65) formed on the substrate(202) in a second region(region of pFET, col. 5, lines 48-65), the second VTFET(pFET, col. 5, lines 48-65) including a second bottom source/drain region(210 of pFET, col. 4, lines 6-35) and a second fin structure(208 of pFET, col. 4, lines 6-35);
wherein the first and second fin structures(208, col. 4, lines 6-35) include Ge(col. 4, lines 6-35) having a hexagonal [cross-section] structure(col. 4, lines 6-35), wherein the first VTFET(nFET, col. 5, lines 48-65) is an nFET(nFET, col. 5, lines 48-65) and the second VTFET(pFET, col. 5, lines 48-65) is a pFET(pFET, col. 5, lines 48-65).

Zhang is silent in regards to the first and second fin structures(208, col. 4, lines 6-35) include crystalline Ge and current is configured to flow vertically along a (111) orientation of the crystalline Ge.

Forbes 86’ teaches a semiconductor device(Fig. 4B) wherein the first and second fin structures(fins of nFet and pFet, ¶0028, ¶0013) include crystalline material(¶0028, ¶0013) and current is configured to flow vertically along a (111) orientation(Fig. 4B) of the crystalline material(¶0028, ¶0013). Modifying, the first and second fins of Zhang with the teachings of Forbes ’86 would result in the first and second fin structures include crystalline Ge and current is configured to flow vertically along a (111) orientation of the crystalline Ge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, so that the first and second fin structures include crystalline Ge and current is configured to flow vertically along a (111) orientation of the crystalline Ge, as taught by Forbes ’86, in order increase the hole mobility to make it more likely the that both NMOS and PMOS are velocity saturated resulting in better transistor function(¶0013).

Regarding claim 9, Zhang teaches the semiconductor device of claim 8, wherein the substrate(202) is a silicon (Si) substrate(202).

Zhang is silent in regards to the substrate(202) having a (110) orientation.

Forbes 86’ teaches a semiconductor device(Fig. 4B) wherein the substrate(202) has a (110) orientation(Fig. 4B, ¶0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, so that the substrate has a (110) orientation, as taught by Forbes ’86, in order to have transistors with substantially matching switching and current characteristics(¶0028).
Regarding claim 10, Zhang teaches the semiconductor device of claim 9, further comprising a bottom spacer layer(234, col. 6, lines 42-50) on the substrate(202).

Regarding claim 11, Zhang teaches the semiconductor device of claim 10, further comprising shallow trench isolation (STI) region(212, col. 4, lines 36-42) in the substrate(202) beneath the bottom spacer layer(234, col. 6, lines 42-50).

Claims 3-7 and are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9,773,708 B1) and Forbes et al. (US 2004/0161886 A1) herein Forbes ’86 as applied to claim 1 and 2 above, further in view of Forbes et al. (US 2003/0227072 A1) herein Forbes ’72.
Regarding claim 3, Zhang, in view of Forbes ’86, teaches the semiconductor device of claim 2, wherein the first fin structure(208 of pFET, col. 4, lines 6-35) and the second fin structures(208 of pFET, col. 4, lines 6-35) are both silicon-germanium(col. 4, lines 6-35).

Zhang and Forbes ’86 are silent in regards to an initial atomic percentage of Ge less or equal to about 40% (e.g., SiGe 40%).

Forbes ’72 teaches a semiconductor device(Fig. 10) wherein an initial atomic percentage of Ge less or equal to about 40% (e.g., SiGe 40%)(¶0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, so that an initial atomic percentage of Ge less or equal to about 40% (e.g., SiGe 40%), as taught by Forbes ’72, in order to have relaxed SiGe body regions and strained silicon channels resulting in circuits with very fast speed and decreased noise(¶0031-32). 

Regarding claim 4, Zhang, in view of Forbes ’86, teaches the semiconductor device of claim 3, further comprising a bottom spacer layer(234, col. 6, lines 42-50) on the substrate(202).

Regarding claim 5, Zhang, in view of Forbes ’86, teaches the semiconductor device of claim 4, further comprising shallow trench isolation (STI) region(212, col. 4, lines 36-42) in the substrate(202) beneath the bottom spacer layer(234, col. 6, lines 42-50).

Regarding claim 6, Zhang, in view of Forbes ’86, teaches the semiconductor device of claim 5, further comprising a first bottom source/drain region(210 of nFET, col. 4, lines 6-35) within the first device region(region of nFET, col. 5, lines 48-65), and a second bottom source/drain region(210 of pFET, col. 4, lines 6-35) within the second device region(region of pFET, col. 5, lines 48-65).

Regarding claim 7, Zhang, in view of Forbes ’86, teaches the semiconductor device of claim 6, wherein the first VTFET(nFET, col. 5, lines 48-65) is an nFET(nFET, col. 5, lines 48-65) and the second VTFET(pFET, col. 5, lines 48-65) is a pFET(pFET, col. 5, lines 48-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892